Citation Nr: 1509747	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  04-07 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gallbladder disability, to include as secondary to appendicitis with peritonitis and gangrene.
 
2.  Entitlement to service connection for polyps of the colon, claimed as colonoscopy, to include as secondary to appendicitis with peritonitis and gangrene.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active duty service from February 1958 to August 1958 and from October 1961 to August 1962.

This appeal initially came to the Board of Veterans' Appeals (Board) from a February 2003 rating decision.  

The Board has previously remanded these claims on multiple occasions.  In November 2012, the Board denied the Veteran's claims.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In September 2013, the Court vacated the Board decision and remanded the Veteran's claims for action consistent with the directives of a joint motion for remand (JMR).  It is noted that the JMR took no issue with the Board's denial of service connection for residuals of cardiac bypass surgery, and that issue is therefore no longer on appeal.

Subsequently, the Board again denied these issues in a January 2014 determination.  In December 2014, the Court issued another JMR pertaining to these issues. The issues have now been returned to the Board for further consideration.  

In November 2004, the Veteran testified at a hearing before an Acting Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the Acting VLJ who conducted that hearing has since left the Board.  The Veteran was offered the opportunity for a new hearing, but in a September 2008 correspondence, the Veteran waived his right to an additional hearing. 

The Veteran was previously represented by a private attorney.  However, in January 2014, he informed VA that he was no longer represented by the attorney and would like to represent himself in his appeal.  As such, the Veteran is proceeding pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims. 

Specifically, the Board notes that these issues were remanded for further development in May 2006.  This remand noted that the Veteran's "service medical records reflect in service treatment in February 1962 for acute appendicitis with gangrene and perforation, followed by complications of surgical treatment, including a peritoneal infection."  Subsequently, the Veteran's gallbladder was surgically removed in 1999, and he has also had surgery to remove polyps of the colon.  The May 2006 Board remand requested that a medical expert conduct an examination, and if this expert determined that there were residuals "related to the gallbladder surgery and/or the removal of colonic polyps, he/she should provide an opinion on whether the gallbladder disease or the colonic polyps are at least as likely as not (a probability of 50 percent or greater) related to the appendicitis and peritonitis treated in 1962."

In the January 2014 decision, the Board denied the claims on appeal in part due to conclusions made by a July 2006 VA examiner in response to the May 2006 Board directives.  In the December 2014 JMR, the Court found that this examiner's opinion was inadequate because it was not based upon the factual predicate of in-service "acute appendicitis with gangrene and perforation, followed by complications of surgical treatment, including a peritoneal infection".  More specifically, the issue of gangrene was not addressed adequately in the rationale.  As such, the Court found that the July 2006 VA opinion did not fully comport with the Board's remand instructions and that the Board should secure an addendum, or an additional opinion, ensuring that the examiner opines as described by the 2006 Board remand, including review and consideration of any additional relevant information associated with the records, along with complete rationale for the examiner's findings.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the entire claims file to be sent to an appropriate VA examiner.  The VA examiner should be requested to review the claims file and provide an addendum to the July 2006 VA medical opinion of record.  Specifically, based upon review of the claims file, the examiner should provide an opinion as to whether the Veteran has a disability related to the gallbladder surgery, including chronic diarrhea or heartburn, and/or the colonoscopy and removal of colonic polyps that is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's in-service acute appendicitis with gangrene and perforation, followed by complications of surgical treatment, including a peritoneal infection.  The issue of gangrene should specifically be discussed in this opinion.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 
The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided. 

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014). 








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




